iao-/r                   FILE COPY




CCA #       13-13-00547-CR                       OFFENSE:     Aggravated Sexual Assault

STYLE:     Jorge Garcia v. The State of Texas    COUNTY:      Cameron


TRIAL COURT:              138th District Court                                           MOTION
TRIAL COURT #:            98-CR-446-B                FOR REHEARING IS:.
TRIAL COURT JUDGE:        Hon. Arturo Nelson         DATE: 12/18/2014
                          Cisneros                   JUDGE: LONGORIA
DISPOSITION: AFFIRMED

DATE:
JUSTICE:                                PC

PUBLISH:                              DNP:



CLK RECORD:                                         SUPPCLKRECORD

RPT RECORD:                                          SUPPRPTRECORD.
STATE BR:                                            SUPP BR

APPBR:                                                PROSE BR




                                IN THE COURT OF CRIMINAL APPEALS


                                                    CCA#             \Q.O-/f
  APPELLANT'S Petition                                Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:       Qt///S/Zp/S~                              SIGNED:.                     PC:

JUDGE:         fA U*SUfrC~                            PUBLISH:                    DNP:




                   MOTION FOR REHEARING IN            MOTION FOR STAY OF MANDATE IS:

CCA IS:.                   ON                                                ON

JUDGE:                                                JUDGE: